PER CURIAM.
The judgment of this court was entered 22 January 1958, 100 So.2d 149, affirming the decree of the Circuit Court of the Eleventh Judicial Circuit, 9 Fla.Supp. 153, in the above styled cause. On petition for writ of certiorari the judgment was reversed and the cause remanded by the Supreme Court of the United States in an opinion filed March 2, 1959.
Upon reconsideration, therefore, the cause is remanded to the Circuit Court of the Eleventh Judicial Circuit for further proceedings consistent with the law of the State of Florida and the mandate and opinion of the Supreme Court of the United States, and it is
Ordered that the People of the State of New York shall have and recover their costs of $395.57 taxed by the Supreme Court of the United States, as well as their costs expended in this court in the appeal of this cause, and that judgment for those amounts be entered in the Circuit Court of the Eleventh Judicial Circuit against Joseph C. O’Neill and that execution issue therefor.
TERRELL, C. J., and THOMAS, HOB-SON, THORNAL and O’CONNELL, JJ., concur.